DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2022 is being acknowledged and considered by the examiner.
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The Rejections
Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (U.S. Pat. App. Pub. No. 2013/0034946).
Chuang discloses, as seen Figures 1-18, an integrated circuit having
(1) forming a first silicon-containing gate electrode (20A) on a semiconductor substrate (10) in a first region (100); 
forming a second silicon-containing gate electrode (20B) on the semiconductor substrate (10) in a second region (200); 
forming a gate silicide element (118) on an upper surface of the first silicon-containing gate electrode (20A); and 
forming a source silicide element (218) and a drain silicide element (218) on the semiconductor substrate (10) on opposing sides of the second silicon-containing gate electrode (20B) respectively, wherein the gate silicide element (118), the source silicide element (218) and the drain silicide element (218) are formed simultaneously (see Figures 1-18); 
(2) further comprising: removing the second silicon-containing gate electrode (20B); and then forming a metal gate electrode (482) on the semiconductor substrate (10) between the source silicide element (218) and the drain silicide element (218) in the second region (200) (see Figures 1-18); 
(3) wherein the removing the second silicon-containing gate electrode (20B) is after the forming the source silicide element (218) and the drain silicide element (218) (see Figures 1-18); 
(4) further comprising: forming a patterned structure (36/40/54) on the upper surface of the first silicon-containing gate electrode (20A), wherein the patterned structure (36/40/54) defines a slit (55) exposing the upper surface of the first silicon-containing gate electrode (20A), wherein the forming the gate silicide element (118) comprises forming the gate silicide element (118) on the upper surface of the first silicon-containing gate electrode (20A) exposed by the slit (55) (see Figures 1-18); 
(8) further comprising: forming a cover element (26B/28B) on an upper surface of the second silicon-containing gate electrode (20B) before the forming the source silicide element (218) and the drain silicide element (218); and removing the cover element (26B/28B) after the forming the source silicide element (218) and the drain silicide element (218) (see Figures 1-18). 

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (U.S. Pat. App. Pub. No. 2013/0034946) in view of Freeman et al. (U.S. Pat. App. Pub. No. 2009/0090977).
Chuang discloses, as seen Figures 1-19, an integrated circuit having
(6) further comprising removing the patterned structure (36/40/54) after the forming the gate silicide element (118) (see Figures 1-19). 
Chuang teaches the above outlined features except for wherein the patterned structure defines at least two the slits.  However, Freeman discloses an integrated semiconductor device with (5) wherein the patterned structure (37) defines at least two the slits (38B) (see Figure 1L). 
Chuang and Freeman are both analogous art because both are directed to a semiconductor devices including a gate structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Freeman into Chuang because they are from the same field of endeavor.
At the time the invention was made it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the structure of Freeman with the device of Chuang.  The ordinary artisan would have been motivated to modify Chuang-Freeman for the purpose to improve the electrical performance of the structure.

Allowable Subject Matter
Claims 7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        October 19, 2022